PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 12/474,308
Filing Date: 29 May 2009
Appellant(s): Fischer et al.



__________________
David G. Wille
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/23/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2/25/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
On page 9 of the Appeal Brief filed 10/23/2020, Appellant argues “”…, by generalizing the claims in a manner that removes the technical details of the claims, the Examiner has committed legal error” and further, on page 10, ‘“Contrary to the Office Action’s mischaracterization of the claims and supported by Applicant’s arguments below, the claims recite technical details that amount to significantly more than an abstract idea. For example, rather than simply being directed to “managing] an insurance product,” the claims recite a set of specific steps and features, including using a lookup table to access payee information, and automatically taking action to help ensure that a payee receives his/her funds by directing an external system to transfer funds to the payee.”’ Examiner respectfully disagrees.  
As stated in the 35 U.S.C. 101 rejection of Final Office Action dated 2/25/2020, claims 4 and 19 are directed to a system (i.e. a processor with memory programmed to perform a process) and a process, respectively, for managing an insurance policy, i.e. a risk mitigation contract, which is considered to be an abstract idea falling under the enumerated grouping of Certain Methods of Organizing Human Activity such as a fundamental economic practice and commercial or legal interaction (i.e. agreements in the form of contracts).  The limitations in combination recite this abstract idea, specifically, “determine, based on a mortality charge, a premium of a joint term life rider, …… store data indicative of the determined premium of the joint term life rider; output data indicative of the determined premium of the joint term life rider; determine whether any of the insureds has attained an accelerated benefit eligible status under an accelerated benefit rider of the joint term life rider, ……; in response to determining that the first insured has an accelerated benefit eligible status: determine, based on an accelerated benefit formula, one or more amounts payable under the accelerated benefit rider; in response to determining that the first insured is deceased: calculate a reduced death benefit amount, ……; and44468263_1ATTORNEY'S DOCKETPATENT APPLICATION 002328.0863Serial No. 12/474,3086 of 13in response to determining that both the first and the second insureds are deceased: determine the death benefit amount under the last survivor life insurance policy; in response to determining one of the reduced death benefit amount, the death benefit amount under the last survivor life insurance policy, or the one or more amounts payable under the accelerated benefit rider, identify a payee associated with the insurance policy, the payee being one of the first insured, the second insured, or a beneficiary; determine, based on a look-up table, payment information associated with the payee, the payment information indicating whether the payee is to be paid by a check or an electronic funds transfer; based on the payment information, output a digital signal to either a check printing and mailing system or an electronic funds transfer instruction system, the digital signal indicating at least an identifier of the payee and a payment amount corresponding to the one of the reduced death benefit amount, the death benefit amount under the last survivor life insurance policy, or the one or more amounts payable under the accelerated benefit rider.” As emphasized above, the recited claim limitations in combination, recite the abstract idea of managing an insurance policy, i.e. a risk mitigation contract, but for reciting a “processor” with memory suitably programmed and a “look-up table”.  The term “look-up table” is clearly defined in Appellant’s specification in paragraph [0022], as “The payor 
On pages 10 and 11 of the Appeal Brief, Appellant states, “These features apply the alleged abstract idea of managing an insurance product in a meaningful way such that the claims as a whole are more than a mere drafting effort designed to monopolize the alleged abstract idea. This can easily be seen through a comparison of the instant claims to patent-eligible Claim 2 of Example 46 of Appendix 1 to the October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples (Appendix 1).”  Appellant further argues, “Similarly, the instant claims avoid the need for policy administrators to monitor a multitude of last survivor life insurance policies to determine when and to whom payments should be made, and then manually take action to make those payments. By automatically monitoring these policies and automatically taking action by operating machinery (a computer) to transfer funds based upon the automatic monitoring, the instant claims include meaningful limitations and practically apply the alleged abstract idea such that the claims are not directed to a judicial exception. See, e.g., id. (stating that by “tak[ing] corrective action such that the monitoring component is operable to control the feed dispenser in a particular way,” Claim 2 includes “an ‘other meaningful limitation’ that integrates the judicial exception into the overall livestock management scheme an accordingly practically applies the exception, such that the claim is not directed to the judicial exception.”).” Examiner respectfully disagrees.
As stated in the Final Office Action, under Step 2A, prong 2, Appellant’s claims only recite, using a computer, i.e. “a processor” with suitably programmed memory and a “look-up table”, to perform the steps of determine, store, output, determine, determine, calculate, determine, identify, determine and output. The computer components are recited at a high-level of generality (i.e., as a generic processor with memory suitably programmed and a database to perform generic computer functions for managing an insurance policy through mathematical relationships) such that it amounts no more than mere instructions to implement the abstract idea or merely using a computer as a tool to perform the abstract idea, see MPEP 2106.05(f). 
The final step of claim 4 and similarly claim 19 recites, “4 of 13based on the payment information, output a digital signal to either a check printing and mailing system or an electronic funds transfer instruction system, the digital signal indicating at least an identifier of the payee and a payment amount corresponding to the one of the reduced death benefit amount, the death benefit amount under the last survivor life insurance policy, or the one or more amounts payable under the accelerated benefit rider.”  In the Final Office Action, Examiner has interpreted and analyzed this step to be part of the abstract idea, namely, as a data transmission/notification step for paying out the benefit to the correct person.  Appellant argues that this limitation is a practical application of the judicial exception and significantly more than the abstract idea of managing an insurance policy to which Examiner respectfully disagrees.  Turning to Example Step 2A: NO).”  This is not similar to what Appellant is claiming in the argued limitation. There is no positive recitation of any action taken by the check printing system, mailing system or electronic funds transfer instruction system but merely that certain data is transmitted to and received by these systems.  Furthermore, even if the action of printing, mailing or transferring funds based on receiving payment information identifying the payee and amount were to be claimed, it would merely be adding insignificant extra-solution activity to the judicial exception.  It would not be significantly more than the abstract idea as the insignificant extra-solution activity is well-understood, routine and conventional computing functionality akin to receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); see MPEP 2106.05(d)(II) and merely printing, mailing or transferring an output, “An e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent” and printing or downloading generated menus, Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55 which is an insignificant application; see MPEP 2106.05(g).
On page 12 of the Appeal Brief, Appellant argues “Additionally, by storing payment information in a centralized database, which the claimed system accesses a single time in order to obtain the information that it uses to automatically transfer a payment to a payee (by instructing an external system, such as a check printing and mailing system or an electronic funds transfer instruction system to perform such payment), the claimed system further conserves computational resources as compared to existing solutions.” Examiner respectfully disagrees.
	Appellant appears to be arguing that a single centralized database improves the technology leveraged to perform the abstract idea.  Examiner notes that this is akin to claiming the concept of a clearinghouse which is an abstract concept noted by the Court in 
 DEALERTRACK, INC. v. DAVID L. HUBER AND FINANCE EXPRESS, LLC, AND JOHN DOE DEALERS, AND ROUTEONE, LLC, (Dealertrack hereinafter), as follows, page 35, ‘“The claim “explain[s] the basic concept” of processing information through a clearinghouse, just as claim 1 in Bilski II “explain[ed] the basic concept of hedging.” See Bilski II, 130 S. Ct. at 3231. The steps that constitute the method here do not “impose meaningful limits on the claim’s scope.” Bilski I, 545 F.3d at 961-62 (citing Benson, 409 U.S. at 71-72). Neither Dealertrack nor any other entity is entitled to wholly preempt the clearinghouse concept.”’ and page 37 “The restriction here is precisely the kind of limitation held to be insufficient to confer patent eligibility in Bilski II. The notion of using a clearinghouse generally and using a clearinghouse specifically to apply for car loans, like the relationship between hedging and hedging in the energy market in Bilski II, is of no consequence without more.” Therefore, automating an abstract idea process through a “centralized database” is merely claiming the abstract idea of a clearinghouse. 
	In light of the Alice decision and the guidance provided in the 2019 PEG, the features listed in the claims, are not considered an improvement to another technology or technical field, or an improvement to the functioning of the computer itself. At best, these features may be considered to be a business solution, using computers, to the abstract idea of managing insurance policies. The alleged benefits that Appellant touts such as: “conserves computational resources as compared to existing solutions” are due to business decisions, using computers, rather than any improvement to another technology or technical field, or an improvement to the functioning of the computer itself. By relying on computing devices to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 “use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). As discussed in the rejection above, the components of the instant system, when taken alone, each execute in a manner conventionally expected of these components. At best, Appellant has claimed features that may improve an abstract idea. However, an improved abstract idea is still abstract, (SAP America v. Investpic *2-3 (‘“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89-90 Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea.”’
	There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other.
There is nothing, for example, in the pending claims to suggest that the claimed “processor”, “memory” and “look-up table” are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. The alleged advantages that Appellant touts do not concern an improvement in computer capabilities but instead relate to an alleged improvement in managing insurance policies, for which a computer is used as a tool in its ordinary capacity.
	In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300). Also, the addition of merely novel or nonroutine components to the claimed idea does not necessarily turn an abstraction into Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence, the claims do not recite significantly more than an abstract idea.
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
Conferees:
/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695
                                                                                                                                                                                                        /WILLIAM A BRANDENBURG/Quality Assurance Specialist, Technology Center 3600                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.